In an action by a subcontractor against the persons with whom it had contracted to perform certain work, labor and services and to furnish certain materials, to recover a balance of $30,932.30, said contractors interposed seven counterclaims, including one which alleged that they had made an overpayment to the subcontractor of $7,237.50 (second counterclaim). After trial by the court without a jury the court found for the subcontractor on its cause of action and in favor of the contractors on the second counterclaim, and dismissed the remaining counterclaims. The contractors appeal from so much of the judgment entered thereon as is against them and in favor of the sub*648contractor. Judgment insofar as appealed from unanimously affirmed, with costs. No opinion. Present—Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.